JONES, J.
SCHOOLS & SCHOOL DISTRICTS
(530 T) Section 7730, General Code, pro*743vides that a teacher’s contract of employment shall be terminated when a board of education suspends a school “because of disadvantageous location or any other cause.” The quoted clause is unambiguous. “Other” causes for suspension are not confined to disadvan-tag-eous location or the like; inability to comply with an order of the State Department of Industrial Relations may be a valid cause for suspension.
Marshall, CJ., Day, Allen, Kinkade, Robinson and Matthias, JJ., concur.